      Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *
                                                  *
               v.                                 *
                                                  #   CRIMINAL NO. TDC-18-157
LEE ELBAZ,                                        *
  a/k/a "Lena Green"                              *
                                                  *
               Defendant                          *
                                                  *
                                              kkkkkkk




            UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE

       Ms. Elbaz was released pending trial on September 20, 2017. DE 11.           In the seventeen

months since then, she has fully complied with her conditions of release.

       Ms. Elbaz resides in San Francisco, with her aunt, Limor Elbaz, who is acting as her

third-party custodian.    The Order Setting Conditions of Release as subsequently modified,

restricts her to her aunt's residence with enumerated exceptions, with the exception of one hour

each day.   As set forth in the attached letters from her physical and mental health care providers,

Ms. Elbaz has suffered significant ill-health effects from her lengthy period of home confinement

combined with the stress of her current legal situation. See Exhibit A.     Her health care providers

recommend that she be permitted as much as four hours per day outside of the house to allow for

an increased level of physical exercise and to improve her mental health.

       Undersigned counsel has conferred with counsel for the Government. The Government

does not oppose a modification of Ms. Elbaz's conditions of release to increase the current one

hour per day that she is allowed outside the home to two hours.     Ms. Elbaz respectfully asks the

Court to enter this unopposed modification.     Ms. Elbaz has demonstrated that she can and will

comply with her conditions ofrelease. The proposed modification from one to two hours per day
        Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 2 of 6



outside of the house will not result in Ms. Elbaz being either a serious risk of flight or a danger to

the community and therefore is fully consistent with the statutory mandate of imposing only the

least restrictive conditions necessary.




                                                       Respectfully Submitted:
                                                                                         :
                                                           Isl
                                                      Barry J. Pollack (MD Bar #12415)
                                                      ROBBINS, RUSSELL, ENGLERT,
                                                      ORSECK, UNTEREINER & SAUBER LLP
                                                      2000 K Street, N.W., 4th Floor
                                                      Washington, DC 20006
                                                      Telephone: (202) 775-4514
                                                      Fax: (202) 775-4510
                                                      Email: bpollack@robbinsrussell.com




                                                  2
         Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 3 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of March, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will notify counsel for the

plaintiff of the filling.


                                                      /s/
                                              Barry J. Pollack
Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 4 of 6




                EXHIBIT A
                     Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 5 of 6




      02/20/2019




      To Whom It May Concern:


     LEE ELBAZ is currently under the medical care of our clinic. It is imperative to her health that she be allowed to
     leave her house and do physical exercise on a daily basis. She is suffering from anxiety and depression and has
     gained   over 30 pounds in the past year. She was recently found to have elevated blood pressure and fatty liver as
     a possible consequence of her weight gain. We request that you allow her 4 hours a day to leave the house and
     go walking. This is for her physical and mental well being. Thank you for your understanding in this matter.




    If you require. additional information please contact our office.




   s'.?)/      ✓'     •



  /-<
  Provider: Katie Morales,   NP 02/20/2019 6.21 PM

  Document generated by: Katie Morales 02/20/2019




ELBAZ, LEE 000000206905 09/13/1981 02/20/2019 05:40 PM Page: 1/1
               Case 8:18-cr-00157-TDC Document 146 Filed 03/11/19 Page 6 of 6
   DOLA N MENTAL HEALTH

   1447 Powell Street

   SF, CA 94133

  Telephone: 650-822-7357




  02/21/2019



  To whom it may concern:
                   '


  My name is Xanthe Asher LMFT and I have been treating Lee Elbaz since September 13, 2018for
anxiety and depression at Dolan Mental Health. I recently learned of client's health results of blood
 pressure, skin condition, and high stress, and I agree on the NP Katie Morales recommendation that
 Mrs. Elbaz be authorized to go and leave her residence for 4 hours per day, so she can maintain better
 health. Her emotional condition is affecting her health on a very serious level. Since I have been
providing psychotherapy for Mrs. Elbaz, she has shown to be honest, respectful, and considerate and
would never take advantage or violate any privilege of this time. She is a person who follows the rules
and sticks to structural patterns. Please consider this request for 4-hours a day of time for client to get
physical exercise to improve her condition. Thank you so much in advance for approving this request.

Please call me if you need any information.


sere flfeour
Xanthe Asher, Licensed Psychotherapist LMFT

Dolan Mental Health
